DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/919852, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ’852 application discloses “indicators of sentiment, personality, and current emotional state.”  This is not adequate written disclosure for the claimed “cognitive indicators.”  “Cognitive indicators” appears to be a generic term for species of “sentiment, personality, and emotional state.”  In order to provide adequate support, there must be “disclosure of sufficient species that are representative of the full variety or scope of the genus.”  See MPEP 2163 (internal quotations omitted).  Here, it appears as though species within the scope of the genus are not described, such as intelligence.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  “Cognitive indicators” appears to be a generic term for species of “sentiment, personality, and emotional state.”  In order to provide adequate support, there must be “disclosure of sufficient species that are representative of the full variety or scope of the genus.”  See MPEP 2163 (internal quotations omitted).  Here, it appears as though species within the scope of the genus are not described, such as intelligence.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what the metes and bounds of “cognitive indicators” are.  The term “cognitive” only appears in the independent claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 respectively of U.S. Patent No. 10,453,083. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differs from the ’083 claims by reciting generic “cognitive indicators pertaining to specific users” in place of species “indicators of sentiment, personality, and current emotional state of specific users” of the ’083 patent, and the broad genus is anticipated by the narrow species, and by reciting specific personality traits in place of the generic personality traits of the ’083 patent, but official notice is taken that empathy, egotism, and neuroticism are personality traits known in the prior art, and their use as specific personality traits are therefore obvious as a matter of design choice.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 respectively of U.S. Patent No. 9,251,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differs from the ’083 claims by reciting generic “cognitive indicators pertaining to specific users” in place of species “indicators of sentiment, personality, and current emotional state of specific users” of the ’083 patent, and the broad genus is anticipated by the narrow species, by reciting specific personality traits in place of the generic .

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herman et al., US 2016/0042372 A1 (hereinafter “Herman”).

The instant application claims priority to 14/919852.  Herman is the publication of the ‘’852 application earlier than the 35 USC 102(b)(1) safe harbor, as the claim of priority is not recognized, and therefore the effective filing date of the instant application is the actual filing date.  However, the claim of priority is an admission that Herman discloses the claimed subject matter.  The generic “cognitive indicators” of the instant claims are anticipated by the “indicators of sentiment, personality, and current emotional state” of Herman.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong One
The claims recite unstructured social data of a plurality of users, the unstructured social data comprising one or more cognitive indicators pertaining to specific users based on a set of words used by the specific users within the unstructured social data.  This is a mental process.  I can read social media posts by someone mentioning a broken TV, and form the mental judgment that have the cognitive indicator of being likely to buy a TV.
The claims recite analyzing, by the at least one computer device, the unstructured social data created by each user of the plurality of users to reveal a personality of the user by, for each user of the plurality of users, automatically assigning a scoring value to each of a plurality of feature vectors, which are associated with the user, based on the set of words of the one or more indicators used by the user within the unstructured social data generated by the user, the set of feature vectors having at least one feature vector that is selected from a group, comprising: an empathy feature vector, an egotism feature vector, or a neuroticism feature vector for each of the plurality of users.  This is a mental process.  I can read posts, and judge them on a scale from 1-5 based on how egoist they are based on observations of how much they use the first person (e.g., “I”, “me”, “mine”, etc.).
The claims recite identifying, by the at least one computer device, attributes of each cluster of a plurality of clusters formed from two or more users from the plurality of users having common personality characteristics based on the feature vectors shared by users grouped in the cluster.  This is a 
The claims recite determining a commercial offer that is tailored to a first cluster based on the attributes of the users in the cluster and to determining a second commercial offer that is tailored to a different cluster based on the attributes of the users in the cluster.  This is a form of marketing or sales activities or behaviors – commercial or legal interactions – which is abstract.  See MPEP 2106.04(a)(2).
The claims recite forwarding the commercial offer tailored to the first cluster to people in the first cluster, and the commercial offer tailored to the second cluster to people in the second cluster.  This is a form of marketing or sales activities or behaviors – commercial interactions – which is abstract.  See MPEP 2106.04(a)(2).
Taken as a whole, the invention is directed to targeted commercial offers, which is a form of marketing or sales activities or behaviors – commercial interactions – which is abstract.  See MPEP 2106.04(a)(2).
Step 2A, Prong Two
This judicial exception is not integrated into a practical application because the additional elements amount to either instructions to perform the abstract idea on a computer, or insignificant extra-solution activity.
The computer device, processing unit, memory, and computer-readable storage medium are generic, and its recitation does not integrate the idea into a practical application.  See MPEP 2106.04(d); MPEP 2106.05(b), (f).
Receiving the unstructured social data is insignificant extra-solution activity – a data gathering step. See MPEP 2106.04(d); MPEP 2106.05(g), (f).
See MPEP 2106.04(d); MPEP 2106.05(b), (f).
Using a computer to forward the offer is insignificant extra-solution activity, similar to a printer that is used to output the offer.  See MPEP 2106.04(d); MPEP 2106.05(g), (f).
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well-understood, routine, and conventional.
The computer device, processing unit, memory, and computer-readable storage medium are generic.  Specification [0043]-[0047].
Receiving social media posts is using the Internet to gather data, which courts have recognized as well-understood, routine, and conventional.  See MPEP 2106.05(d); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).
A generic “predictive model” is gathering statistics, which courts have recognized as well-understood, routine, and conventional.  See MPEP 2106.05(d); OIP Techs., 788 F.3d at 1362-63.
Forwarding the offer is using the Internet to transmit data, which courts have recognized as well-understood, routine, and conventional.  See MPEP 2106.05(d); OIP Techs., 788 F.3d at 1363.
Dependent Claims
As per claims 2, 10, and 16, combining feature vectors is a mental process – I can combine an egotism score and a neuroticism score mentally, or using pen and paper.
As per claims 3-4, 11, and 17, receiving a history of past transactions is insignificant extra-solution activity – a data gathering step. See MPEP 2106.04(d); MPEP 2106.05(g), (f).  As well, it is using See MPEP 2106.05(d); OIP Techs., 788 F.3d at 1363.
As per claims 5-6, 12, and 18, assigning the value as claimed is forming a judgment based on observed frequency and recentness, grouping is a judgment based on observing the values, plotting can be performed by pen and paper, and determining a difference between graphical representations is a judgment based on observation
As per claims 7, 13, and 19, selecting an offer from a set of predetermined offers is a form of marketing or sales activities or behaviors – commercial interactions – which is abstract, along with being a mental judgment of which offer to select.  See MPEP 2106.04(a)(2).
As per claims 8, 14, and 20, changing the grouping based on a response to an offer is a mental process, as I can judge that a person does not belong in a group related to people looking for high-end TV if they respond negatively to an offer for a high-end TV.  Receiving the response is an insignificant data gathering step. See MPEP 2106.04(d); MPEP 2106.05(g), (f).  As well, it is using the Internet to gather data, which courts have recognized as well-understood, routine, and conventional.  See MPEP 2106.05(d); OIP Techs., 788 F.3d at 1363.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159